Carlisle, Judge.
Where the facts adduced upon the hearing before the single director of the State Board of Workmen’s Compensation show that the claimant was a minor natural child of the deceased employee who was killed as the result of an injury arising out of and in the course of his employment; that the claimant’s mother and father had been divorced and the mother remarried; and, that the claimant had been legally adopted by his mother’s second husband and wholly supported by him, under the ruling in New Amsterdam Casualty Co. v. Freeland, 216 Ga. 492, such claimant was not entitled to recover compensation as a dependent of the deceased employee, and the judge of the superior court did not err in reversing the award of the single director granting-compensation.

Judgment affirmed.


Townsend, P. J., Frankum kind Jordan, JJ., concur.